DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 July 2021 has been entered.
 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed and authorized in a telephone interview with the Applicant’s representative, Eric Replogle (Reg. No. 52,161), on 14 September 2021.
 In the claims:
Claims 17 and 18 are amended as follows:
14, wherein to copy the metadata the one or more processors are further to copy an inventory of the data.

	18. (Currently Amended) The non-transitory computer-readable storage medium of claim 14, wherein to copy the metadata the one or more processors are further to copy information regarding the data that enables identification of the data without requiring access to the data.
	
Allowable Subject Matter
Claims 1-6, 8-15, and 17-20 (renumbered as 1-18) are allowed.

Examiner’s Statement of Reasons for Allowance
	The prior art of record does not expressly teach or render obvious the invention as recited in independent claims 1, 8, and 14. Specifically, the prior art of record does not teach the features of the claim limitations that include one or more processors to create a duplicating schema of the original schema by copying metadata associated with the plurality of objects without copying the set of data wherein to modify includes the one or more processors to copy the plurality of objects associated with the original schema to a corresponding plurality of duplicate objects, modify the data in each of the plurality of duplicate objects, and update a metadata mapping between the plurality of duplicate objects and the original schema or the similar limitations in combination with the other limitations recited in the context of independent claims 1, 8, and 14.
	The closest prior art of record, Susairaj et al. (U.S. PGPUB No. 2015/0370641 A1, hereinafter “Susairaj”) which teaches a method and system of storage integrated snapshot cloning for database. However Susairaj does not teach the features of the claim limitations disclosed above in combination with the other limitations recited in the context of independent claims 1, 8, and 14. In addition, the prior art of record does not provide a basis of evidence for asserting a motivation that one of ordinary skill level in the art before the effective filing date of the claimed invention to have integrated or modified the method and system of storage integrated snapshot cloning for database in combination with the other limitations recited in the context of independent claims 1, 8, and 14.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER KHONG/Primary Examiner, Art Unit 2157